DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “buffer unit” as set forth in Claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 23-24 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosaki (JP 08-169599).
	With respect to Claim 23, Kiyosaki, Figures 1-10, teaches a method for feeding and splicing sheets of material wound in bobbins, the method including:
providing a rotating wheel 22 having at least a first A, a second B, a third C and a fourth D bobbin holder 23 defining a first, a second, a third and a fourth station; 
unwinding a first sheet of material (see f in Figure 7) wound in a first bobbin provided in the first station; 
detecting the amount of first sheet of material remaining in the first bobbin in the first station (see Page 5, paragraph 7 of English Translation); 
depending on the amount of first sheet of material, splicing the first sheet of material unwound from the first bobbin with a second sheet of material unwound from a second bobbin present in the second station (see Paragraph 2 on Page 5 of the English Translation); 
preparing for splicing a third sheet of material in a third bobbin present in the third station (this would involve mounting a new roll in the third bobbin by an operator);
rotating the wheel so that the substantially empty first bobbin is moved to the fourth station and the third bobbin is moved to the second station.  
Kiyosaki teaches all the elements of the method for feeding and splicing sheets of material wound in bobbins except for the material being alkaloids containing material.
However, it would have been obvious to one of ordinary skill in the art that any material could be unwound and spliced by the apparatus of Kiyosaki.  Further note that Kiyosaki, The present invention relates to a strip-shaped tape, film, web, etc.” 
With respect to Claim 24, Kiyosaki further teaches including:  changing the first substantially empty bobbin in the fourth station with a new bobbin.  
containing material wound in the first bobbin with the second sheet of alkaloids containing material wound in the second bobbin includes: o holding an end portion of the second material wound in the second bobbin by suction.  
With respect to Claim 27, Kiyosaki further teaches wherein splicing the materials includes at least one of: welding, hot welding, ultrasonic welding, humidifying and pressing, sticking, adhering, gluing.  See Paragraph 2 on Page 5 of the English Translation) 
With respect to Claim 28, Kiyosaki further teaches wherein splicing the first sheet of alkaloids containing material wound in the first bobbin with the second sheet of alkaloids containing material wound in the second bobbin includes cutting the first sheet of alkaloids containing material unwound from the first bobbin upstream of the splicing position.  
With respect to Claim 29, Kiyosaki further teaches including: 
providing a buffer unit 62 downstream of the rotating wheel; and 
providing sheets of material stored in the buffer unit downstream of the buffer unit during splicing of the first sheet of alkaloids containing material unwound from the first bobbin with the second sheet of alkaloids containing material unwound from the second bobbin.  
With respect to Claim 30, Kiyosaki further teaches including: 
unwinding the second sheet of alkaloids containing material wound in the second bobbin, while rotating the wheel.  
Allowable Subject Matter
 Claims 25 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 25 and 31-32 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the method for feeding and splicing sheets of material wound in bobbins set forth including wherein the step of preparing for splicing further includes at least one of: reading additional information on the third bobbin, o removing a packaging from the third bobbin, checking kind and testing quality of a third material wound in or on the third bobbin, detaching an end portion of the third material from the third bobbin and wherein the step of preparing for splicing a third sheet of alkaloids containing material in a third bobbin present in the third station includes: reading information about the third bobbin contained in a sticker, label or tag, removing the sticker, label or tag from the third bobbin.	
None of the references of the prior art teach or suggest wherein the step of preparing for splicing further includes at least one of: reading additional information on the third bobbin, o removing a packaging from the third bobbin, checking kind and testing quality of a third material wound in or on the third bobbin, detaching an end portion of the third material from the third bobbin and wherein the step of preparing for splicing a third sheet of alkaloids containing material in a third bobbin present in the third station includes: reading information about the third bobbin contained in a sticker, label or tag, removing the sticker, label or tag from the third 
	Claims 33-37 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the apparatus for feeding and splicing sheets of material wound in bobbins set forth including a preparation unit adapted to prepare for splicing a third bobbin present in the third station, wherein the preparation unit includes: a reading device for reading information about the third bobbin contained in a sticker, label or tag;  a first device for removing the sticker, label or tag from the third bobbin.	
None of the references of the prior art teach or suggest a preparation unit adapted to prepare for splicing a third bobbin present in the third station, wherein the preparation unit includes: a reading device for reading information about the third bobbin contained in a sticker, label or tag;  a first device for removing the sticker, label or tag from the third bobbin as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the apparatus for feeding and splicing sheets of material wound in bobbins in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.